Citation Nr: 0820901	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for the residuals of 
prostate cancer as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1990, and retired from the US Army as a Sergeant Major with 
nearly thirty years of active military service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Muskogee, Oklahoma.  In April 2004, a hearing on appeal was 
held before a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing was produced and 
included in the claims folder for review.  

Following that hearing and after reviewing the veteran's 
claims folder, the Board determined that additional 
development of the claim was necessary.  Thus, the claim was 
remanded in September 2004.  The claim was subsequently 
returned to the Board for review.  It is noted that since the 
April 2004 hearing and the subsequent Remand of September 
2004, the VLJ who conducted the hearing and signed the Remand 
left the Board for another position.  As a result of that 
change, the veteran was contacted and asked whether he wanted 
another opportunity to present evidence before a different 
VLJ.  The veteran declined that opportunity.  

Following notice to the veteran of the opportunity to present 
evidence before a different VLJ, the veteran sent in a 
statement from his physician, received in June 2008.  The 
Board notes that the statement mentions the veteran's 
prostate cancer and his current medical course.  The 
statement is duplicative of evidence already of record and 
previously considered; referral to the RO for initial review 
is not required.  38 C.F.R. § 20.1304(c). 

FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues.  

2.  During the veteran's nearly thirty years of active duty, 
he was not diagnosed with nor was he treated for arthritis of 
any joints.

3.  The veteran was not diagnosed with arthritis within one 
year of retirement from service, and there is no medical 
evidence indicating that this condition is the result of his 
military service.

4.  During service, the veteran did not participate in a 
radiation-risk activity and actual radiation exposure in 
service is not shown.

5.  The veteran's prostate cancer is not related to active 
service, nor did it manifest within one year.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The veteran's prostate cancer was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him by the agency of original jurisdiction 
(AOJ) in December 2001.  This letter was sent to the veteran 
prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Another 
notification letter was sent in October 2004, which provided 
fully VCAA compliant notice.  The letter requested detailed 
information regarding the dates and unit assignments of the 
veteran's exposure to ionizing radiation.  This satisfies 
both the VCAA requirements in such a case and the instruction 
of the Board's prior remand.


VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection for arthritis of multiple joints and his 
claim for prostate cancer.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities at which the veteran had been treated, and those 
other records that the VA was made aware thereof.  It is 
noted that the RO did in fact obtain the veteran's treatment 
records from the Fort Sill Army Medical Center where the 
veteran has received treatment for various conditions since 
his retirement from the US Army.  On the claim for prostate 
cancer, the RO and AMC have made numerous requests to a 
variety of Department of Defense offices and archival 
agencies, recording responses from each, as will be discussed 
below.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent an examination in June 2007 in conjunction with the 
veteran's claim involving arthritis.  The results from that 
examination have been included in the claims folder for 
review.  The veteran submitted a May 2001 medical opinion 
from a treating physician regarding the likely etiology of 
his prostate cancer.  A VA opinion in that matter is not 
necessary.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself of this opportunity and 
provided testimony before the Board in April 2004.  During 
that hearing, the veteran described the disabilities for 
which he was attempting to receive VA benefits therefore.  He 
further expressed his opinion as to why he believed his 
arthritis was related to or caused by his military service.  
Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his various 
representatives have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with the 
elements noted in Dingess via the Supplemental Statement of 
the Case (SSC) that was sent to the veteran in February 2008.  
Because the veteran has been provided this information, there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service Connection for Arthritis

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. 
§ 3.303(b) (2007), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has come before the VA claiming that he now 
suffers from arthritis of multiple joints.  He has asserted 
that while in service, he performed duties that were labor 
intensive and even though he did not receive treatment for 
particular aches and pains, he believes that the arthritis he 
now suffers therefrom is a result of that service labor.  To 
support his claim, the veteran submitted written statements 
but he did not provide medical documents or opinions that 
would corroborate his assertions with respect to his 
arthritis.  

A review of the veteran's service medical records fails to 
reveal treatment for or complaints involving arthritis of any 
joint.  The veteran's post-service medical records do note 
that the veteran has been diagnosed as having arthritis of 
the back.  However, said arthritis was not diagnosed within 
one year following the veteran's release from active duty.  

As a result of the veteran's claim for benefits, the veteran 
underwent a VA examination of the joints in June 2007.  Prior 
to the exam, the examiner reviewed the veteran's service and 
post-service medical records along with his claims folder.  
Upon completion of the physical examination, the doctor 
wrote:

	. . . After reviewing all of the 
medical records that are available to me, 
I do not see any evidence that the 
veteran's arthritis is related to service 
on any basis and they did not exist prior 
to service and were not aggravated while 
in service.  

The Board acknowledges the statements by the veteran relating 
his current arthritis of multiple joints to service.  
Undoubtedly, these statements made over the years by the 
veteran, and repeated by the veteran's accredited 
representative, were made in good faith; however, the veteran 
is not a doctor nor has he undergone medical training.  The 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he does have arthritis that has affected 
various joints that was the result of or related to his 
military service or to an incident that has not been 
objectively corroborated.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from arthritis, credible medical 
evidence etiologically linking this condition with the 
veteran's military service or to a possible undocumented 
injury that the veteran suffered therefrom while in service 
has not been presented.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102 (2007).  The veteran's claim for service 
connection for arthritis is thus denied.

Service Connection for Prostate Cancer

The other issue on appeal involves radiation exposure.  
Specifically, the veteran claims that because he was exposed 
to radiation given off by nuclear warheads while in service, 
he developed prostate cancer.  He therefore asks that VA 
compensation benefits be granted to him.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  See generally 38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  First, the 
VA has identified certain diseases which are presumed to be 
the result of radiation exposure.  Such a presumption, of 
course, must be based upon a finding that the veteran was, in 
fact, "a radiation-exposed veteran."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  For VA purposes, the veteran 
will be considered a radiation exposed veteran if he 
participated in a radiation-risk activity during service.  
See 38 C.F.R. § 3.309(d)(3).  Radiation risk activity 
includes onsite participation of atmospheric nuclear testing 
or onsite presence in the six months following an operational 
period of testing and other exposure vectors not relevant 
here.  Id.  The veteran did not participate in such testing, 
nor was he in Hiroshima or Nagasaki in 1945, or any of the 
other radiation-risk activities outlined in 38 C.F.R. 
§ 3.309(d).  The Board finds that the veteran did not 
participate in a radiation-risk activity.

Regulation also provides a second framework for service 
connection, should the veteran not be a radiation-risk 
activity participant.  See 38 C.F.R. § 3.311.  There are 
other radiogenic diseases which may be service connected 
directly under the special framework set forth in 38 C.F.R. § 
3.311.  The list of radiogenic diseases includes prostate 
cancer.  Section 3.311(a) calls for the development of a 
radiation dose assessment where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. § 
3.307 or § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  

A review of the veteran's file indicates that for nearly all 
of the veteran's thirty years he was assigned to the 
artillery branch.  The veteran has indicated that when he 
served in South Korea in 1972 and 1973, and again in 1982 and 
1983, he worked with Sergeant and Lance missiles.   The 
veteran has claimed that during his deployments to Korea, he, 
along with other members of his unit, would enter into 
ammunition-type bunkers to inspect and service the missiles.  
He has contended that nuclear-warhead equipped Lance missiles 
were stored in the bunkers and because he was required to 
service the missiles, he was exposed to radiation from the 
nuclear warheads.  

During the veteran's testimony before the Board, he described 
the type of maintenance that would occur on the missiles 
while they were located in their bunkers.  He stated that the 
maintenance could have been minimal lasting for a few minutes 
or the maintenance could have lasted for more than eight 
hours.  He admitted that during the time he and others were 
around the nuclear warheads, they did not wear radiation 
badges and they did not wear protective gear that could have 
shielded them from any type of radiation.  The veteran 
obtained two July 2000 buddy statements from E.P., a fellow 
sergeant, and G.S., his command sergeant major at the time, 
who both confirmed the veteran's account.

The RO attempted to verify possible exposure through various 
Department of Defense offices.  The Defense Threat Reduction 
Agency (formerly the Defense Nuclear Agency) indicated that 
their office only maintained records for exposures due to 
atmospheric detonations, including Hiroshima and Nagasaki in 
May 2001.  The U.S. Army Aviation and Missile Command, Army 
Radiation Dosimetry Branch researched the veteran and were 
unable to locate any records for him.  This office notified 
the RO of the failure to locate records in March 2002 and 
also forwarded the request to the U.S. Army Center for Health 
Promotion and Preventive Medicine in Aberdeen, Maryland.  The 
Center for Health Promotion responded in January 2003 that 
they had found no records and exhausted all avenues of 
research.  The RO also requested radiation exposure 
information from the U.S. Army Medical Command at Fort Sam 
Houston.  The RO was informed that the Command had no 
radiation exposure record for the veteran in January 2003.  

Having exhausted all avenues of research regarding records 
specific to the veteran, the Board remanded this claim in 
September 2004 to search unit records and the conditions 
consistent with the veteran's Military Occupational 
Specialties (MOSs) 15B4O, 15B4N, and 15B4H.  The veteran had 
also identified the B Battery of the 3/81st Field Artillery 
as the unit in which he served that maintained nuclear 
weapons.

The National Personnel Records Center was asked to provide 
whatever of the veteran's personnel records remained in their 
possession, particularly any DD 1141.  The NPRC responded in 
November 2004 that no further personnel records were in their 
possession and that, if the veteran had a DD 1141, it would 
have been sent with the rest of his records.  The NPRC was 
also asked to provide information on the veteran's MOSs.  The 
NPRC responded in September 2007 that they possessed no 
information on the MOSs.  The Board's research indicates that 
the 15B prefix denotes service as a Sergeant Missile Crewman.  
The veteran's personnel records indicate that 4O indicated an 
assistant section chief, 4N a team chief and 4H a section 
chief.

The RO requested the unit records from U.S. Armed Services 
Center for Records Research for the B Battery of the 3/81st 
Field Artillery for 1972 and 1973, the periods of his service 
in B Battery.  The Center coordinated the search through the 
National Archives and Records Administration and the Center 
for Military History (CMH).  The CMH confirmed that, while 
the 3/81st Field Artillery had been located in Korea during 
the relevant period, no unit histories for the Battalion 
could be located.  The Board notes that this satisfies the 
instruction in the September 2004 remand, as the records for 
B Battery or its higher level command were requested, 
although they could not be located.  

In light of the foregoing, the Board finds that the veteran 
had no actual radiation exposure.  While the veteran, E.P. 
and G.S. are competent to report the presence of nuclear 
weapons, the mere fact that they were near nuclear weapons 
twice a month during the course of 1973 cannot be taken as 
proof of radiation exposure.  They had no film badges to 
inform them when radiation was present.  Such a statement is 
entirely conjectural on their parts.  The Board recognizes 
that the veteran may have been exposed to radiation; this is 
the reason for the numerous searches performed in the course 
of this claim.  In reviewing the record, the Board notes that 
the January 2003 response from the U.S. Army Center for 
Health Protection and Preventive Medicine indicates that the 
veteran was not enrolled in a personnel monitoring program 
and that strongly suggests that he was not occupationally 
exposed to ionizing radiation during service.  The 
preponderance of the evidence, including the lack of a DD 
1141 and the fact that the veteran was not enrolled in a 
personnel monitoring program, tends to support the finding 
that the veteran was not exposed to radiation.  The RO has 
attempted to create a radiation dose estimate through the 
many records requests discussed above.  No confirmed exposure 
to radiation has been found and, therefore, no radiation dose 
estimate can be created.  In light of the Board's finding 
that the veteran did not participate in a radiation-risk 
activity and had no confirmed, actual radiation exposure in 
service, remand for a radiation dose estimate is not 
warranted.  Service connection via dose estimate under 
38 C.F.R. § 3.311 is not warranted.

In the alternative, service incurrence for certain chronic 
diseases, such as a malignant tumor, will be presumed if they 
become manifest to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  While prostate cancer is a malignant tumor, the 
veteran's medical records clearly show first diagnosis and 
treatment in October 1997, several years after his separation 
from service.  The veteran cannot benefit from this 
presumption.  See id.

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's Fort Sill medical records show that he was 
first diagnosed with prostate cancer in November 1997, on the 
basis of biopsy material collected in October 1997.  There is 
no evidence to show that the disease was present prior to 
October 1997.  The veteran's service treatment records show 
no treatment or complaints related to the prostate during 
service.  The veteran's inservice digital rectal exams were 
normal.  A May 2001 letter from a Department of the Army 
physician, who had treated the veteran for prostate cancer, 
states that the etiology of the veteran's prostate cancer was 
unknown.  There is no evidence beyond the veteran's word to 
show the claimed condition was incurred in service or is 
related to service.  The veteran is not, however, competent 
to provide competent evidence on such a point, particularly 
when radiation exposure cannot be confirmed.  See Espiritu, 
supra.  The Board finds that the veteran's prostate cancer 
was not incurred in service.  Direct service connection must 
fail.  See Hickman, supra.

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran was not exposed to ionizing 
radiation during his military service, nor did he participate 
in a radiation risk activity.  Further, there is no evidence 
that the veteran's prostate cancer is otherwise related to 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and service connection for prostate cancer must, 
therefore, be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis of the 
multiple joints is denied.  

Entitlement to service connection for the residuals of 
prostate cancer as secondary to exposure to ionizing 
radiation is denied.  


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


